DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the Claim Set filed on 3/24/2020 is:
Claims 1, 3, 10, 12 and 14 pending in this Office Action.
Claims 5-9 and 15-20 are withdrawn
Claims 2, 4, 11 and 13 are cancelled.
Currently all pending Claims 1, 3, 10, 12 and 14 are drawn (Claims 1 and 10 recite the limitation “a displacement sensor mounted on a displacing portion of the suspension spring”) to the Species shown in Figures 2A-2C which show a weight sensor (26) located on displacing portion of the suspension spring (leaf spring 26) as claimed in Claims 1 and 10.
An action on the merits of Claims 1, 3, 10, 12 and 14 follows below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2018/0147478 issued to Wood (cited in the IDS filed on 3/24/2020).
Regarding Claim 1, Wood teaches in Figures 1-18 and respective portions of the specification of: an electric skateboard truck (Figure 7) comprising: 

a hanger (front and rear truck 106, 108) pivotably coupled (pivots at bushing shown in Figures 7 and 8 to allow the truck to steer the skateboard) to the base plate, and comprising an axle (see Figure 8) for coupling to a pair of wheels (102, 104 shown in Figure 1), wherein the weight sensor (110, 112) is a displacement sensor mounted on a displacing portion of the suspension spring (spring suspension 200; Figure 7—see paragraph [0029]).
Regarding Claim 3, Wood teaches the base plate comprises a suspension spring (200), and the weight sensor (110, 112) is a strain gauge (disclosed paragraph [0029]) mounted on a flexing portion of the suspension spring (200) that flexes when the truck is subjected to a rider weight (disclosed in paragraph [0029]) and wherein the suspension spring (200) is a leaf spring (shown in Figure 7) and the strain gauge (110, 112) is positioned on a flexible surface of the leaf spring (See Figure 7).
Regarding Claim 10, Wood teaches a truck kit for an electric skateboard, comprising: 
a front truck (paragraph [0040] disclose the spring suspension are used on front truck 106) comprising: a front base plate (see base of spring 200 shown in embodiment in Figure 7) mountable to a front underside of an electric skateboard deck (paragraph [0029] disclose an electric skateboard 100 and deck 101) and comprising a front suspension spring (200) and a front 
and a front hanger (front and rear truck 106, 108) pivotably coupled (pivots at bushing shown in Figures 7 and 8 to allow the truck to steer the skateboard) to the front base plate, and comprising a front axle (see Figure 8) for coupling to a front pair of wheels (102, 104 shown in Figure 1); and 
a rear truck (paragraph [0040] disclose the spring suspension are used on rear truck 108) comprising: a rear base plate (see base of spring 200 shown in embodiment in Figure 7) mountable to a rear underside of the electric skateboard deck (paragraph [0029] disclose an electric skateboard 100 and deck 101) and comprising a rear suspension spring (200) and a rear weight sensor (110, 112; Figure 7) positioned to directly or indirectly measure a force exerted on the rear base plate by the skateboard deck (see for example paragraph [0049] where the strain gauges 110, 112 measure a force (strain gauges 110, 112 sense the rider’s weight [0049]); and a rear hanger (front and rear truck 106, 108) pivotably coupled (pivots at bushing shown in Figures 7 and 8 to allow the truck to steer the skateboard) to the rear base plate, and comprising a rear axle (see Figure 8) for coupling to a rear pair of wheels (102, 104); 
wherein at least one of the front and rear pair of wheels is rotatably drivable by at least one motor (102), and the at least one motor (102) is controlled by at least one controller (103; see also Figures 9 and 10) that is communicable (see Figures 9 and 10) with the front and rear weight sensors (110, 112); and wherein each of the front and rear weight sensors (110, 112) is a displacement sensor mounted on a displacing portion of the front and rear suspension spring respectively (spring suspension 200; Figure 7—see paragraph [0029]).
Regarding Claim 12, Wood teaches the front and rear base plates (see base of spring 200 shown in embodiment in Figure 7 for front 106, 108) comprise a front and rear suspension spring (200; Figure 7) respectively, and the each of the front and rear weight sensors is a strain gauge (110, 112; paragraph [0029] disclose strain guage) mounted on a flexing portion of the front and rear suspension spring respectively (See Figure 7 and 8), and wherein each of the front and rear suspension springs is a leaf spring and the each of the front and rear strain gauges is positioned on a flexible surface of the front and rear leaf spring respectively (Figures 7 and 8 show a leaf spring).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood, as disclose above, in view of U.S. Patent Publication No. 2006/0213711 issued to Hara.
Regarding Claim 14, Wood teaches the displacement sensor (110, 112) is a strain gauge (see paragraph [0029]) but does not teach a group consisting: an optical sensor, a magnet and Hall effects detector, a capacitive sensor, and an inductive sensor.
Hara teaches of a skateboard that includes a load detection sensor (55, 57) for detecting load applied to the skateboard; Hara teaches the sensors (55, 57) can be a stain gauge or alternatively capacitor sensor (see at least paragraph [0095).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a capacity sensor, as taught by Hara, in place of the strain gauges taught by Wood.  One would be motivated to use a capacity sensor as an engineering expedient for providing a signal indicating a load applied by a user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618